2015 IL 118569



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 118569)

            In re Q.P., a Minor (The People of the State of Illinois, Appellant, v.
                                      Q.P., Appellee).


                             Opinion filed September 24, 2015.



        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Karmeier, Burke, and
     Theis concurred in the judgment and opinion.



                                         OPINION

¶1       The minor, Q.P., was found guilty of obstructing justice (720 ILCS 5/31-4(a)
     (West 2012)), for knowingly furnishing false information to a police officer with
     the intent to prevent his own apprehension. The appellate court reversed the circuit
     court’s judgment, holding that Q.P. was already apprehended when he gave the
     false information, and a person already apprehended cannot act with the intent to
     prevent his apprehension as required to sustain the charge of obstructing justice.
     2014 IL App (3d) 140436. For the following reasons, we reverse the appellate
     court’s judgment.
¶2                                    I. BACKGROUND

¶3      The State filed a juvenile delinquency petition in the circuit court of Peoria
     County charging Q.P. with obstructing justice (720 ILCS 5/31-4(a) (West 2012)).
     The State alleged Q.P. knowingly furnished false information to a police officer
     with the intent to prevent his apprehension.

¶4       At the bench trial, police officer Jonathan Irving testified that he responded to a
     report of a vehicle burglary in progress. When he arrived at the scene, he observed a
     person matching the description given in the report. The person was later identified
     as Q.P. Officer Irving stopped Q.P., handcuffed him, patted him down, and placed
     him in the backseat of the squad car.

¶5       When Officer Irving asked Q.P. his name and date of birth, Q.P. replied his
     name was Antwan A. Ellis and his date of birth was September 22, 1997. Q.P.
     stated he was living with his mother and offered to direct Officer Irving to his
     residence. After they arrived, Irving went to the front door and spoke to a woman
     named Patricia. Patricia stated she did not know anyone named Antwan. They
     approached the squad car and Irving shined his flashlight on Q.P.’s face. Patricia
     stated she had dated Q.P.’s father and she knew him as “Q*** P***.”

¶6       Officer Irving returned to the squad car and informed Q.P. that he knew he had
     given a false name. Q.P. then gave his correct name and stated his date of birth was
     August 30, 1997, but he misspelled both his first and last names. Officer Irving
     transported Q.P. to the police station and discovered from reports that Q.P. was a
     runaway from Quincy, Illinois. Irving also learned the correct spelling of Q.P.’s
     name. Q.P. admitted he had misspelled his name to prevent Officer Irving from
     locating the juvenile warrant for his arrest. Q.P. later told a police detective that he
     gave the false name because he knew there was a warrant for his arrest. The circuit
     court found Q.P. guilty of obstructing justice and committed him to the Department
     of Juvenile Justice for an indeterminate term not to exceed three years or until his
     twenty-first birthday.

¶7       On appeal, Q.P. argued that the evidence was insufficient to prove he intended
     to prevent his apprehension by giving the false statements because he was already
     apprehended when he gave those statements. The appellate court construed the
     term “apprehension” in the obstruction of justice statute as the equivalent of a
     seizure and concluded that Q.P. was apprehended when he was handcuffed and
     placed in the backseat of the squad car. 2014 IL App (3d) 140436, ¶¶ 20, 21. The
                                              -2-
       appellate court held that “a person already apprehended cannot act with the intent to
       prevent his own apprehension on other charges. The plain meaning of
       ‘apprehension’ or ‘seizure’ warrants this outcome: one who is presently seized by
       the police cannot be seized again.” 2014 IL App (3d) 140436, ¶ 26. The appellate
       court, therefore, reversed the circuit court’s judgment, concluding that Q.P. could
       not have had the intent to prevent his apprehension because he was already
       apprehended when he gave the false name and date of birth. 2014 IL App (3d)
       140436, ¶¶ 28, 30.

¶8         Justice Holdridge dissented, asserting that “apprehension” is by definition
       connected to a particular criminal charge or offense. 2014 IL App (3d) 140436,
       ¶ 33 (Holdridge, J., dissenting). Accordingly, a defendant, as here, may act to evade
       apprehension on one criminal charge after being apprehended on a different charge.
       2014 IL App (3d) 140436, ¶¶ 33, 34 (Holdridge, J., dissenting). Justice Holdridge
       concluded that the circuit court did not err in finding that Q.P. acted with the intent
       to prevent his apprehension on the juvenile warrant after being seized on suspicion
       of committing the vehicle burglary. 2014 IL App (3d) 140436, ¶ 36 (Holdridge, J.,
       dissenting).

¶9         We allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. May
       1, 2013).



¶ 10                                      II. ANALYSIS

¶ 11       On appeal to this court, the State contends that “apprehension” has been defined
       consistently as the seizure or arrest of a person on a particular criminal charge. An
       “apprehension” is, therefore, necessarily tied to a specific crime or charge, and a
       defendant may act to evade apprehension on a criminal charge even after being
       apprehended on a different or unrelated charge. The State concludes that the circuit
       court did not err in finding Q.P. guilty of obstructing justice because he admitted he
       provided a false name with the intent to prevent his apprehension on the
       outstanding warrant.

¶ 12       Q.P. responds that the term “apprehension” includes arrests and seizures short
       of arrests, and he was certainly apprehended within the plain meaning of that term
       when he was handcuffed and placed in the backseat of the squad car. Q.P. maintains


                                                -3-
       that he could not have intended to prevent his own apprehension by giving the false
       name and date of birth when he was already apprehended at that time.

¶ 13      This appeal turns on the construction of the term “apprehension” in the
       obstructing justice statute. That statute provides, in pertinent part:

             “(a) A person obstructs justice when, with intent to prevent the
          apprehension or obstruct the prosecution or defense of any person, he or she
          knowingly commits any of the following acts:

                  (1) Destroys, alters, conceals or disguises physical evidence, plants
              false evidence, [or] furnishes false information[.]” 720 ILCS 5/31-4(a)(1)
              (West 2012).

¶ 14       In construing a statute, our primary objective is to ascertain and give effect to
       the intent of the legislature. People v. Simpson, 2015 IL 116512, ¶ 29. The most
       reliable indicator of legislative intent is the statutory language, given its plain and
       ordinary meaning. People v. Easley, 2014 IL 115581, ¶ 16. A penal statute will be
       construed to afford lenity to the accused, but that rule applies only if the statute is
       ambiguous. People ex rel. Birkett v. Jorgensen, 216 Ill. 2d 358, 363 (2005). When
       terms used in a statute are retained by the legislature without any change after they
       have acquired a settled meaning through judicial construction, we will presume that
       the legislature has acquiesced to the judicial construction of the terms. Simpson,
       2015 IL 116512, ¶ 30. We review questions of statutory construction de novo.
       People v. Perez, 2014 IL 115927, ¶ 9.

¶ 15       The term “apprehension” has been defined previously by this court and our
       appellate court. In Hogan v. Stophlet, 179 Ill. 150, 153 (1899), this court construed
       the term as being tied to a specific crime or charge. In that case, a reward was
       offered for the apprehension and conviction of the person who burned a store
       building. The person responsible for the crime was arrested, but a question arose
       about whether he was arrested on unrelated charges of burglary and larceny or for
       burning the store building. Hogan, 179 Ill. at 153-54. This court stated in pertinent
       part:

          “Black, in his Law Dictionary, defines the word ‘apprehension’ as follows:
          ‘The seizure, taking or arresting of a person on a criminal charge. The term
          “apprehension” is applied exclusively to criminal cases, and “arrest” to both
          civil and criminal cases.’

                                                -4-
              If, therefore, the fact, that [the suspect] was arrested upon a charge of
          burglary and larceny, should be held to negative the idea that he was arrested
          upon a charge of burning the building, then appellant did not secure the
          apprehension of the guilty party; and, in such case, he would not be entitled to
          the reward, as the reward was offered both for the apprehension and the
          conviction.” Hogan, 179 Ill. at 154.

¶ 16       Accordingly, this court adopted a definition of the term “apprehension”
       requiring the seizure, taking, or arrest to be connected to specific criminal charges.
       Under this court’s reasoning in Hogan, the “apprehension” was not viewed as
       applicable to all outstanding charges against the suspect. Rather, it was tied to
       particular charges and the apprehension of the suspect on specific criminal charges
       “negative[d] the idea” that he was apprehended on a separate, unrelated charge.
       Hogan, 179 Ill. at 154.

¶ 17       In construing the obstruction of justice statute, our appellate court subsequently
       adopted the same definition of “apprehension” as in Hogan. In People v. Miller,
       253 Ill. App. 3d 1032 (1993), the defendant was charged with obstructing justice by
       knowingly furnishing false information with the intent to prevent his apprehension.
       The evidence showed that after he was arrested for possession of alcohol by a
       minor, the defendant gave two false names and a false date of birth. Miller, 253 Ill.
       App. 3d at 1033. On appeal, the defendant argued that the evidence was insufficient
       to prove he gave the false information with the intent to prevent his apprehension
       because he was already in custody when he gave the false names. Miller, 253 Ill.
       App. 3d at 1033. In construing the term “apprehension” in the obstruction of justice
       statute, the appellate court stated:

          “we believe that, in the context of the criminal statute involved, the established,
          plain and ordinary meaning of ‘apprehension’ is a ‘seizure, taking, or arrest of a
          person on a criminal charge.’ (Black’s Law Dictionary 101 (6th ed. 1990)[)].”
          Miller, 253 Ill. App. 3d at 1036.

¶ 18       The appellate court applied that definition to the facts and held the defendant
       could not have given the false names with the intent to prevent his apprehension
       because he was already under arrest for possession of alcohol by a minor when he
       gave those names. Miller, 253 Ill. App. 3d at 1036. Accordingly, the appellate court
       reversed the defendant’s conviction for obstructing justice because the State failed
       to prove an essential element of the offense. Miller, 253 Ill. App. 3d at 1036-37.

                                               -5-
       Importantly, however, the appellate court defined “apprehension” consistently with
       our decision in Hogan, holding that the plain and ordinary meaning of that term is a
       “seizure, taking, or arrest of a person on a criminal charge.” (Internal quotation
       marks omitted.) Miller, 253 Ill. App. 3d at 1036.

¶ 19       In People v. Smith, 337 Ill. App. 3d 819 (2003), our appellate court recognized
       that apprehension is specific to a particular charge or offense. The defendant in
       Smith was a passenger in a car that was stopped in a high drug-crime area. A police
       officer asked the defendant to step out of the vehicle. The defendant stepped out of
       the vehicle and agreed to a search of her purse. When the officer did not find any
       contraband in the purse, he asked the defendant to open her mouth. The defendant
       closed her mouth, made two swallowing motions, and when she subsequently
       opened her mouth the officer observed a white substance on the tip of her tongue
       appearing to be crack cocaine. Smith, 337 Ill. App. 3d at 821-22. As the officer was
       putting on a rubber glove to remove the substance, the defendant put her tongue
       back inside her mouth. The substance was gone when the defendant stuck her
       tongue out again, and the officer arrested her for obstructing justice. Smith, 337 Ill.
       App. 3d at 822.

¶ 20      On appeal, the defendant argued that she could not have destroyed evidence
       with the intent to prevent her apprehension because she was already apprehended
       when she swallowed the substance. In rejecting the defendant’s argument, the
       appellate court distinguished Miller, stating:

              “In Miller, the defendant had already been arrested at the time the
          obstruction of justice occurred. The argument is made that even though the
          defendant in the present case had not been arrested, she had been ‘apprehended’
          in the sense that she would not have felt that she was free to leave. Defendant
          was not apprehended for possession of narcotics, however, when she was first
          asked to open her mouth. We reject any implication in Miller that it is
          impossible for a person who has been apprehended on one charge to destroy
          evidence in an attempt to prevent his apprehension on another charge.
          Defendant here had not been apprehended on any charge when she was first
          asked to open her mouth.” Smith, 337 Ill. App. 3d at 823.

¶ 21       While the lead opinion in Smith did not specifically recite the definition of
       “apprehension” from Miller, the court applied that definition to the facts of the
       case. Additionally, both the specially concurring and dissenting justices relied on

                                                -6-
       Miller for the definition of “apprehension.” Smith, 337 Ill. App. 3d at 825-26
       (Turner, J., specially concurring; Myerscough, P.J., dissenting).

¶ 22       Based on the case law defining “apprehension,” we conclude that term has a
       settled meaning in Illinois. The term has been defined consistently as a seizure,
       taking, or arrest of a person on a criminal charge. Hogan, 179 Ill. at 154; Miller,
       253 Ill. App. 3d at 1036; Smith, 337 Ill. App. 3d at 823-26.

¶ 23       In this case, the appellate court held that an “apprehension” under the
       obstructing justice statute simply means a seizure. 2014 IL App (3d) 140436, ¶ 20.
       The appellate court viewed a seizure as generally applicable to all possible charges
       against the suspect, stating “one who is presently seized by the police cannot be
       seized again.” 2014 IL App (3d) 140436, ¶ 26. The plain and ordinary meaning of
       “apprehension,” however, is a seizure or arrest of a person on a criminal charge.
       An “apprehension” is, therefore, not simply a seizure, but is specifically tied to a
       particular criminal offense. Accordingly, we conclude that an apprehension occurs
       within the meaning of the obstructing justice statute when a person is seized or
       arrested on a particular offense.

¶ 24        Having construed the obstructing justice statute, we must now determine
       whether the evidence in this case was sufficient to sustain the circuit court’s
       judgment finding Q.P. guilty of that offense. In considering the sufficiency of the
       evidence, a reviewing court does not retry the defendant. People v. Sutherland, 223
       Ill. 2d 187, 242 (2006). Rather, in delinquency proceedings, as in criminal cases, a
       reviewing court must decide “ ‘whether, [after] viewing the evidence in the light
       most favorable to the prosecution, any rational trier of fact could have found the
       essential elements of the crime beyond a reasonable doubt.’ ” People v. Austin M.,
       2012 IL 111194, ¶ 107 (quoting In re Jonathon C.B., 2011 IL 107750, ¶ 47). A
       reviewing court must draw all reasonable inferences in favor of the prosecution.
       People v. Martin, 2011 IL 109102, ¶ 15. A conviction will be reversed only if the
       evidence is so improbable, unsatisfactory, or inconclusive that it raises a reasonable
       doubt of the defendant’s guilt. People v. Collins, 214 Ill. 2d 206, 217 (2005).

¶ 25       As applied to this case, the obstruction of justice statute is violated when a
       person knowingly provides false information with the intent to prevent his seizure
       or arrest on a criminal charge. After Officer Irving responded to the report of a
       vehicle burglary, Q.P. was handcuffed and placed in the backseat of the squad car.


                                               -7-
       Even if Q.P. was apprehended for the vehicle burglary, the evidence clearly shows
       he was not apprehended at that time on the separate, unrelated juvenile warrant.

¶ 26       Q.P. gave the false information about his identity shortly after he was placed in
       the backseat of the squad car. At that point, Officer Irving did not know about the
       juvenile warrant. Officer Irving only discovered the juvenile warrant after
       transporting Q.P. to the police station. Q.P. subsequently admitted that he had
       misspelled his name to prevent Officer Irving from finding the juvenile warrant.
       Q.P. also told a police detective that he gave the false name because he knew there
       was a warrant for his arrest. Reviewing this evidence in the light most favorable to
       the State, we conclude that a rational trier of fact could have found Q.P. provided
       the false name with the intent to prevent his apprehension on the juvenile warrant.

¶ 27       In this case, the evidence was sufficient to establish that Q.P. committed the
       offense of obstructing justice by knowingly furnishing false information with the
       intent to prevent his apprehension on the juvenile warrant. Accordingly, the circuit
       court did not err in finding Q.P. guilty of obstructing justice. The appellate court’s
       judgment overturning Q.P.’s delinquency adjudication for that offense must be
       reversed.



¶ 28                                   III. CONCLUSION

¶ 29      For the foregoing reasons, the judgment of the appellate court is reversed.



¶ 30      Reversed.




                                               -8-